Per Curiam.

This appeal arises out of a habeas corpus proceeding instituted by James Weldon Swilling in which he challenges on several grounds his conviction and sentence of death for murder. Although the petition or habeas corpus was based upon several grounds, the lower court, pursuant to an agreement of the parties, passed upon only one of the issues involved, reserving the others for later determination.
An adjudication of the one issue presented in this appeal will not dispose of all issues involved in the proceeding. Since this is true, the cause is remanded to the lower court for a determination of the other grounds of the peetition, so that all issues involved may be disposed of in a single appeal. A partial disposition of issues before *573the lower court, resulting in piecemeal appeals, is not favored.
Remanded.